                IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MARYLAND
                        (NORTHERN DIVISION)
 DAVID J. BOSHEA,

          Plaintiff,

 v.

 COMPASS MARKETING, INC.                           Case No. 1:21-CV-00309-ELH

          Defendant.
                                      PROPOSED ORDER

         UPON CONSIDERATION of the Motion to Quash Subpoena Duces Tecum, or in the

alternative, Motion for Protective Order filed by Non-Party James C. DiPaula, the arguments in

support thereof and any opposition thereto, and finding that the Subpoena Duces Tecum exceeds

the scope of discovery, it is this ___ day of ___________, 2021, by the United States District Court

for the District of Maryland, ORDERED that:

      1. The Motion to Quash Subpoena Duces Tecum, or in the alternative, Motion for Protective

         Order be and hereby is GRANTED;

      2. The Subpoena Duces Tecum directed to James C. DiPaula (the “DiPaula Subpoena”) be

         and hereby is QUASHED;

      3. James C. DiPaula be and hereby is relieved of any obligation to comply with the DiPaula

         Subpoena; and,

      4. James C. DiPaula shall NOT be compelled or required to produce documents or to provide

         testimony concerning or relating to Mr. DiPaula’s employment with Compass Marketing

         Inc.



                                                 United States District Judge
